The opinion of the Court was delivered by
Black, C. J.
This was an ejectment for a house and lot formerly owned by one Neal, under whom both parties claim. Neal conveyed it to his sister and her husband, the defendants in this cause, before judgments were entered up against him, but after he had become hopelessly insolvent. His creditors after-wards caused it to be sold for their debts, and the plaintiff, making title through a sheriff’s deed, avers that the previous conveyance was fraudulent and void.
One who has a bonâ fide debt against an insolvent man, may take property at a fair price in payment of it, without danger of having his title afterwards impeached. But when a person in failing circumstances sells land to one who is not his creditor, his motives are suspicious, for he can, if he pleases, put the money out of reach, and defeat those who are entitled to it. If the vendee knows that such is the vendor’s purpose, he must take the consequences in the loss of his title, though he has paid an outside price for it. When it is sold either in payment of a debt or for cash at a price considerably below its real value, the conveyance may be impugned by creditors .without proof of more than the vendee’s knowledge that the vendor was indebted. In such a case the parties cannot choose but know, that the creditors are cheated to the extent of the difference between the price and the value; and the transaction being touched with fraud is tainted throughout. If the transfer is made without any consideration at all, it is nakedly fraudulent, and it requires no evidence beyond that fact alone .to overthrow it.
In the present case it is alleged, that the conveyance was made when both parties knew the vendor to be insolvent; that the grantees were a brother-in-law and a sister of the grantor; that the consideration stated in the deed was less than the value of the land by twenty or twenty-five per cent.; that, .of the sum, which was said to be the price, only fifty dollars were paid when the deed was delivered, and that amount was handed to the grantor by his sister after they had gone together into a private room, from whence she returned with the money in her hand. I say these facts are alleged. I do not say that they were fully proved, or that if proved, the jury were bound to infer from them any actual dishonesty. But if true, they make out a very serious case, which ought to be submitted with no instructions tending to prevent a verdict for the plaintiff, unless the jury should be able to explain the *183evidence in some way consistently with the fairness of the transaction.
It is said that fraud must be proved, and is never to be presumed. This proposition can be admitted only in a qualified and very limited sense. But it is often urged at the bar, and sometimes assented to by judges, as if it were a fundamental maxim of the law, universally true, incapable of modification, and open to no exception: whereas it has scarcely extent enough to give it the dignity of a general rule; and, as far as,it does go, it is based on a principle which has no more application to frauds than to any other subject of judicial inquiry. It amounts but to this : that a contract, honest and lawful on its face, must be treated as such until it is shown to. be otherwise by evidence of some kind, either positive or circumstantial. It is not true that fraud can never be presumed. Presumptions are of two kinds, legal and natural. Allegations of fraud are sometimes supported by one and sometimes by the other, and are seldom, almost never, sustained by that direct and plenary proof which excludes all presumption. A sale of chattels without delivery, or a conveyance of land without consideration, is conclusively presumed to be fraudulent as against creditors, not only without proof of any dishonest intent, but in opposition to the most convincing evidence that the motives and objects of the parties were fair. This is an example of fraud established by mere presumption of law. A natural presumption is the deduction of one fact from another.. For instance: a person deeply indebted, and on the eve of bankruptcy, makes over his property to a near relative, who is known not to have the means of paying for it. From these facts a jury may infer the fact of a fraudulent intent to hinder and delay creditors. A presumption of fraud is .thus created, which the party who denies it must repel it by clear evidence, or else stand convicted. When creditors are about to be cheated, it is very uncommon for the perpetrators to proclaim their purpose, and call in witnesses to see it done. A resort to presumptive evidence, therefore, becomes absolutely necessary to protect the rights of honest men from this, as from other invasions. Upon such evidence the highest criminal punishments are inflicted, and the most important rights of property constantly determined. Fraud in the transfer of goods or lands may be shown by the same amount of proof which would establish any other fact, in its own nature as likely to exist. In any case, the number and cogency of the circumstances, from which guilt is to be inferred, are proportioned to the original improbability of the offence. The frequency of fraud upon creditors, the supposed difficulty of detection, the powerful motives which tempt an insolvent man to commit it, and the plausible casuistry with which it is sometimes reconciled to the consciences even of persons whose previous lives have *184been without reproach; these are the considerations which prevent us from classing it among the grossly improbable violations of moral duty; and therefore we often presume it from facts which may seem slight. Resides, when a man, who knows himself unable to pay his debts, disposes of his property for a just purpose, he can easily make and produce the clearest evidence of its fairness. If he sells for the benefit of his creditors, he can prove that he applied the proceeds to their use. It is no hardship upon an honest man to require a reasonable explanation of every suspicious circumstance, and rogues are not entitled to a veto upon the means employed for their detection.
We do not propose to say how much evidence is required to raise a presumption of actual fraud, either in this case or any other. The jury must weigh, on one hand, the facts which are adduced to prove it, and on the other, the nature of the accusation and the improbability of its truth arising from reasons a priori, together with the exculpatory facts, and then decide according as they find the preponderance to be. If the reasons pro and con are so evenly balanced that they can come to no conclusion, they must find the transaction honest, not upon the principle of the criminal law which gives the benefit of every doubt to the party accused, but because the burden of proof was on the other party at the start; and if he has done no more than create an equilibrium, he has failed to make out his case.
When the judge of the Common Pleas said that fraud was not to be presumed, he was right only if he meant that, in such a case as this, the law would not presume it from the naked transaction, without reference to any attendant facts. Rut it might be understood as an instruction that the jury could not infer it from the evidence which had been given. There was error in this, as well as in the concluding part of the charge where, according to our construction of it, the Court relieved the defendants from the burden of explaining the circumstances attending the transfer of the property, and threw it too heavily on the plaintiff. If the consideration mentioned in the deed was not paid at the time the deed was delivered, it became the duty of the defendant to show that it was paid afterwards; that it was a full price, and that it was agreed upon with no intent either to hinder, delay, or defraud creditors.
Judgment reversed and a venire facias de novo awarded.